Case 1:83-cr-00150-PAC Document 84-5 Filed 08/10/20 Page 1of1

Department of Justice

INMATE SKILLS DEVELOPMENT PLAN

Judicial Recommendations: None / None / None

 

Special Conditions of None

Supervision:

Federal Bureau of Prisons

PROGRESS REPORT: 08-24-2016

 

USPO
Sentencing:

Michael Fitzpatrick, Chief

New York Southern Prebation Office

Danie! Patrick Moynihan United States Courthouse
500 Pearl Street Room 698

New York, NY 10007-1312

USPO {[POC]
Relocation: District}
{Street Address/Suite]
[City]. [State] [Z(o}
Phone/Fax: {Phone} / [Fax]

 

 

Phone/Fax: 212-805-0040 / 212-805-0046

Subject to 18 U.S.C. 4042(B) Notification: ¥ DNA Required: Y - 05-24-2011
+ Past conviction for 2 crime of violence (state and Subject to Sex Offender Notifications: Y

federal) Treaty Transfer Case: N

« Current conviction for a crime of violence (state and

federal)

+ Conviction for 2 drug trafficking crime (federal)

Profile Comments:

 

 

 

 

 

 

 

 

 

 

 

 

 

EDUCATION DATA
Facility Assignment Description Start Date Stop Date
RBK ESL HAS ENGLISH PROFICIENT 07-22-1991 | CURRENT
RBK GED HAS COMPLETED GED OR HS DIPLOMA 06-01-1991 | CURRENT
COMPLETED EDUCATION COURSES
Course Description Completion Course
Date Hours

 

 

 

INFORMATIONAL JOB FAIR

04-30-2016 32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SELF STUDY BLOODBORNE PATHOGEN

AFFORDABLE HEALTH CARE SEMINAR 10-29-2015 2
SEXAHOLICS ANONYMOUS INFO 04-30-2013 1
SEX TRANSMITTED INFECTION INFO 04-26-2013 1
USP MONEYSMART: KEEP IT SAFE 02-22-2013 1
COUNTDOWN TO FREEDOM (RPP5-RR) 01-03-2013 1
INTENSITY TRAINING 12-27-2012 3
ABDOMINAL CLASS 12-27-2012 2
SAAFIHEPATITIS AWARE (RPP1-HN) 42-11-2012 1
SEXAHOLICS ANONYMOUS (RPP6-PG) 41-16-2012 1

44-01-2011 1

 

SCREENPLAY

40-27-2009 21

 

 

FITNESS PRGM AGE 50+ M/F 1230

06-30-2008 22

 

 

 

 

 

 

 

 

 

 

 

 

 

FITNESS PRGM AGE 50+ M/F 4230 03-27-2008 21
FITNESS PRGM AGE 50+ M/F 1230 12-28-2007 16
OSHA GEN INDUSTRY 08-01-2007 10

01-09-2007 45

 

 

 

 

MASTER THESIS

—

Generated. 08-24-2016 09:27:35

Page 2

ISDS Version: 1.6.24
